DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on July 19, 2022. Claims 1-20 are pending and addressed below.

Response to Arguments
Applicant’s amendments are sufficient to overcome the Drawing objection(s) set forth in the previous Office Action.
Applicant’s arguments are not sufficient to overcome the 35 U.S.C. 103 rejections set forth in the previous Office Action. However, Applicant has agreed to incorporate previously indicated allowable subject matter into the independent claims (see Examiner’s amendments below). Therefore, the Examiner’s amendments herein below are sufficient to overcome the 35 U.S.C. 103 rejections set forth in the previous Office Action.

Examiner’s Note
Claims 15-18 and 20 are directed towards a computer program product comprising “a computer readable storage medium.” The instant specification describes that the computer readable storage medium is not a signal per se (see paragraph [00123] as filed). Thus, the computer readable storage medium is considered to be non-transitory. 

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Deidra Ritcherson (Reg. No. 55,574) on 17 August 2022.
The application has been amended as follows:

Listing of Claims:

Claim 1 (Currently Amended)	A system, comprising: 
	a memory that stores computer executable components; and
	a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
a dissection component that identifies one or more components of a quantum application; [[and]]
a determination component that selects at least one quantum platform to execute the one or more components of the quantum application based on a defined run criterion; and
a control component that reassembles the one or more components into the quantum application based on execution data obtained from the at least one quantum platform.

Claim 4 (Currently Amended)	The system of claim 1, wherein the 
[[a]] control component [[that]] also manages at least one of execution of the one or more components by the at least one quantum platform or execution data obtained from the at least one quantum platform.

Claim 5 (Cancelled)	

Claim 8 (Currently Amended)	A computer-implemented method, comprising:
identifying, by a system operatively coupled to a processor, one or more components of a quantum application; [[and]]
selecting, by the system, at least one quantum platform to execute the one or more components of the quantum application based on a defined run criterion; and
reassembling, by the system, the one or more components into the quantum application based on execution data obtained from the at least one quantum platform.

Claim 12 (Cancelled)	

Claim 15 (Currently Amended)	A computer program product facilitating a quantum platform routing of a quantum application component process, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
identify, by the processor, one or more components of a quantum application; [[and]]
select, by the processor, at least one quantum platform to execute the one or more components of the quantum application based on a defined run criterion; and
reassemble, by the processor, the one or more components into the quantum application based on execution data obtained from the at least one quantum platform.

Claim 19 (Cancelled)

Allowable Subject Matter
Independent claims 1, 8 and 15 are allowed. Dependent claims 2-4, 6, 7, 9-11, 13, 14, 16-18 and 20 are allowed based on their dependency. 

Claim 8 recites, inter alia, “reassembling, by the system, the one or more components into the quantum application based on execution data obtained from the at least one quantum platform.”

The closest prior art made of record are:

Richardson et al. (U.S. Patent No. 11,270,220 cited in the previous Office Action and hereinafter referred to as Richardson) which discloses selecting a quantum computing resource to execute a quantum program algorithm (see col. 28 line 21 – col. 29 line 29 of Richardson)
Khan et al. (U.S. Pub. No. 2011/0289507 cited in the previous Office Action and hereinafter referred to as Khan) which discloses dividing a program into codelets (see paragraph [0008] of Khan)

While the prior art was found to send quantum processing jobs to quantum processors and return results, the prior art was not found to disclose reassembling of the components into the quantum application in the manner claimed. Therefore, claim 8 is considered to recite allowable subject matter. Claims 1 and 15 are considered to be allowable for similar reasons to claim 8. Dependent claims 2-4, 6, 7, 9-11, 13, 14, 16-18 and 20 are considered to contain allowable subject matter based on their dependency.

13.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

14.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chong et al. (U.S. Patent No. 11,416,228) – cited for teaching quantum and classical processing –Abstract
Aaron (U.S. Pub. No. 2011/0126294) – cited for teaching re-assembly of fragmented program code – claim 4

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438